 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRITTANI KIRBY and KAREEM
SULLIVAN, on behalf of all other
persons similarly situated,

                                      Plaintiffs,

                       v.                                                    5:19-CV-1306
                                                                                (FJS/ML)
FIC RESTAURANTS, INC.,

                                      Defendant.


APPEARANCES                                          OF COUNSEL

GATTUSO & CIOTOLI, PLLC                              FRANK S. GATTUSO, ESQ.
The White House
7030 East Genesee Street
Fayetteville, New York 13066
Attorneys for Plaintiffs

VIRGINIA & AMBINDER, LLP                             JAMES E. MURPHY, ESQ.
40 Broad Street, 7th Floor
New York, New York 10004
Attorneys for Plaintiffs

OGLETREE DEAKINS                                     AARON WARSHAW, ESQ.
599 Lexington Avenue                                 SHABRI BALIGA, ESQ.
Ste 17th Floor
New York, New York 10022
Attorneys for Defendant


SCULLIN, Senior Judge


          ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
         PRELIMINARY APPROVAL OF PROPOSED CLASS SETTLEMENT

       Pending before the Court is Plaintiffs’ unopposed motion for preliminary approval of a

proposed class action settlement. For the reasons set forth below, Plaintiffs’ motion is granted.

                                               -1-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 2 of 11




                    I. BACKGROUND AND PROCEDURAL HISTORY

        1.      Plaintiffs Brittani Kirby and Kareem Sullivan filed a Class Action Complaint

against FIC Restaurants, Inc. (“Defendant”) on October 22, 2019, alleging seven causes of

action for various violations of the Fair Labor Standards Act (“FLSA”) and New York Labor

Law (“NYLL”) that occurred while working as tipped servers at Friendly’s restaurants. See

generally Dkt. No. 1, Class Compl.

        2.     On April 14, 2020, Plaintiffs filed an unopposed motion for the Court’s approval

of their proposed Settlement Agreement, which was designed to compensate a nationwide class

of Defendant’s employees (“the Settlement Class”) consisting of two subclasses, the “New

York Class” and the “FLSA Collective.” See Dkt. No. 18; see also Dkt. No. 18-3 at §§ 2.12,

2.16.

        3.     The Court denied that motion, except to the extent that it certified the New York

Class. See Dkt. No. 22 at 13 (“May 28th Order”).

        4.     The Court ordered that the New York Class constitutes the following:

        All current and former tipped servers employed by Defendant at its restaurants
        who were allegedly paid under full minimum wage for all hours worked and all
        hourly employees who were allegedly [ ] required to work off the clock, were
        allegedly paid under full minimum wage for all hours worked, or who allegedly
        were not paid overtime for hours worked in excess of forty (40) hour[s] per week
        … from October 18, 2013 through the date of the Approval order, which the
        Parties have stipulated for settlement purposes only.

Id. at 8, n.2 (quoting Dkt. No. 18-3 at § 2.16).


        5.     In its May 28th Order, the Court found that the parties’ check-depositing “opt-

in” scheme failed to satisfy the notice requirements for both the New York Class and the FLSA

Collective. See generally id. at 6-11.




                                                   -2-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 3 of 11




       6.      In response to that Order, Plaintiffs filed an unopposed motion for preliminary

approval of the parties’ Revised Settlement Agreement, which is now pending before the Court.

See Dkt. No. 23.



                                        II. DISCUSSION

A. The Revised Settlement Agreement

       7.      The Revised Settlement Agreement creates a fund of $750,000 (the “Settlement

Fund”) to settle this action on behalf of tipped servers and non-server hourly employees who

worked at Friendly’s restaurants in New York at any point from October 18, 2013, through the

date of this Order, and tipped servers and non-server hourly employees who worked at

Friendly’s restaurants in Connecticut, Maine, Massachusetts, Vermont, New Hampshire,

Virginia, Rhode Island, and Pennsylvania at any point from October 18, 2016 through the date

of this Order. See generally Dkt. No. 23-2, Revised Settlement Agreement, at §§ 2.17, 2.21,

2.34. The Settlement Fund covers Settlement Class members’ awards, the Named Plaintiffs’

service awards, attorneys’ fees and costs, and settlement claims administration costs. See id. at

§§ 4.2-4.4. After distributing the attorneys’ fees and costs, settlement claims administration

costs, and service awards for the Named Plaintiffs, the remaining funds (the “Net Settlement

Fund”) will be allocated among the participating Settlement Class members. See id. at § 4.4.

The award from the Net Settlement Fund for each class member is based upon the point system

in Section 4.4 of the Revised Settlement Agreement, which considers each individual members’

dates of employment, number of hours worked, and location where they worked. See id. at

§ 4.4(B).




                                               -3-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 4 of 11




          8.    As compared to the originally proposed Settlement Agreement that the Court

rejected in its May 28th Order, the Revised Settlement Agreement provides that, following this

Order, the Settlement Claims Administrator will be authorized to provide the Settlement Class

members with the Notice of Pendency of Class and Collective Action Lawsuit and Settlement

(“Notice”) along with the Claim Form and its attachments. See Dkt. Nos. 23-2, Exs. 1, 3.

          9.    The Claim Form will be individualized to each member of the New York Class

or FLSA Collective, setting forth the number of weeks and hours each worked according to

Defendant’s records, providing each member the opportunity to agree with the Defendant’s

records or to dispute those records and submit what he or she considered to be correct

information, and reminding them of the deadlines to complete and return the Claim Form to the

Settlement Claims Administrator. See Dkt. No. 23 at 2. The proposed Notice informs the

Settlement Class members that, by returning a completed Claim Form, they consent to the

settlement and have elected to participate in it and receive an individual settlement payment.

See id.

          10.   In accordance with Federal Rule of Civil Procedure 23, New York Class

members are also advised of their right to “Opt-Out” of the litigation and settlement, and that,

by doing so, they are not bound by the settlement, any judgment entered in the case, and they

are not deemed to have released any claims. See id. at 3. New York Class members are also

informed of their right to Object to the settlement. See id.

          11.   After the Settlement Claims Administrator distributes the Notices and Claim

Forms and the deadline expires for timely return of either a Claim Form, Opt-Out, or Objection,

the Court will hold the Final Fairness Hearing to determine whether to finally approve the

settlement. See id. If the Court approves the settlement after the Final Fairness Hearing, it


                                                -4-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 5 of 11




would then authorize the Settlement Claims Administrator to withdraw funds from the

Qualified Settlement Fund to distribute to the final Settlement Class members. See id. The

Qualified Settlement Fund is the account that the Settlement Claims Administrator establishes,

as defined in Section 2.29 of the Revised Settlement Agreement. See Dkt. No.23-2 at § 2.29.


B. Preliminary Approval of the Settlement

       12.      In exercising its discretion to grant preliminary approval of a settlement

agreement, which the parties request here, “the most significant factor for the district judge is

the strength of plaintiffs’ case balanced against the settlement offer.” In re Traffic Exec. Ass’n

E. Railroads, 627 F.2d 631, 633 (2d Cir. 1980) (citing West Virginia v. Chas. Pfizer & Co., 440

F.2d [1079,] 1085 [(2d Cir. 1971), cert denied, 404 U.S. 871 (1971)]). “Although the district

judge in striking this balance should not convert the settlement hearings into a trial on the

merits, he is required to explore the facts sufficiently to make an intelligent comparison between

the amount of the compromise and the probable recovery.” Id. (citing City of Detroit v. Grinnell

Corp., 495 F.2d 448, 455 (2d Cir. 1974); Saylor v. Lindsley, 456 F.2d 896, 904 (2d Cir. 1972)).

Granting preliminary approval “is not tantamount to a finding that the settlement is fair and

reasonable. It is at most a determination that there is what might be termed ‘probable cause’ to

submit the proposal to class members and hold a full-scale hearing as to its fairness.” Id. at 634

(citation omitted).

       13.     With respect to the New York Class’s settlement, Rule 23(c)(2)(B) first requires

that “the court must direct to class members the best notice that is practicable under the

circumstances, including individual notice to all members who can be identified through

reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Rule 23(e)(1), governing settlement of class

action claims, similarly requires “notice in a reasonable manner to all class members who would

                                                -5-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 6 of 11




be bound by the proposal…” Fed. R. Civ. P. 23(e)(1)(B). The parties’ Revised Settlement

Agreement satisfies these notice requirements by providing members of the Settlement Class

the following information: (1) the nature of the litigation and claims asserted; (2) the

preliminarily approved Settlement Agreement and its terms, including the formula used to

calculate individual settlement payments; (3) the claim form; (4) the options available to each

member of the class or collective; (5) the consequences of each option; (6) how they may

exercise their options; (7) the deadlines they have to make their decisions; and (8) the final

settlement fairness hearing date. See Dkt. No. 23 at 2; see also Dkt. No. 23-2, Ex. 1, Notice to

Members of the New York Class, at ¶¶ 1, 3, 4, 6-10). The Court finds that the proposed Notice

provisions in the Revised Settlement Agreement satisfy Rule 23’s notice requirements.

   14.         Next, Rule 23(e) by its terms requires that a class action settlement be “fair,

reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); see also Cruz v. Sal-Mark Rest. Corp., No.

1:17-CV-0815 (DJS), 2019 U.S. Dist. LEXIS 13529, *10 (N.D.N.Y. Jan. 28, 2019); Elliot v.

Leatherstocking Corp., No. 3:10-CV-934 (MAD/DEP), 2012 U.S. Dist. LEXIS 171443, *7

(N.D.N.Y Dec. 4, 2012). “Courts examine procedural and substantive fairness in light of the

‘strong judicial policy favoring settlements’ of class action suits.” Cruz, 2019 U.S. Dist. LEXIS

13529, at *10 (quoting Wal-Mart Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 116 (2d Cir.

2005) (quotation marks and citation omitted)).

   15.         Similarly, with respect to the FLSA Collective, “[u]nder Cheeks, parties cannot

privately settle FLSA claims with prejudice absent the approval of the district court and must

‘satisfy the Court that their agreement is fair and reasonable.’” Douglas v. Allied Universal Sec.

Servs. LLC, 371 F. Supp. 3d 78, 82 (E.D.N.Y. Mar. 29, 2019), reconsideration denied by 381 F.

Supp. 3d 239 (E.D.N.Y. May 30, 2019) (quoting Cortes v. New Creators, Inc., No. 15-CV-


                                               -6-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 7 of 11




5680, 2016 U.S. Dist. LEXIS 79757, *6 (S.D.N.Y. June 20, 2016) (quotations omitted) (citing

Cheeks [v. Freeport Pancake House, Inc.], 796 F.3d [199,] 200 [(2d Cir. 2015), cert. denied,

136 S. Ct. 824 (2016)])).

   16.         The Court concludes that the proposed Revised Settlement Agreement is within

the range of possible final settlement approval because the parties have shown that it meets the

threshold level of fairness, reasonableness, and adequateness required at this stage of the

litigation. See Dkt. No. 18-1 at 9-13; Dkt. No. 23 at 3. The Court finds that the Revised

Settlement Agreement is the result of arm’s-length negotiations by counsel who are well-versed

in prosecuting wage and hour class and collective actions after substantial informal discovery,

including review of thousands of pages of payroll and time records. See Dkt. No. 18-1 at 9.

Furthermore, the parties engaged a private mediator, Michael E. Dickstein, who has served as a

mediator and arbitrator for employment disputes since 1992 and has mediated more than 600

class and collective actions across North America. See id. The mediation involved substantive

arguments, exchanging numerous proposals, and lasted a full day before the parties were able to

reach the originally proposed Settlement Agreement. See id. at 10. Additionally, the parties’

counsel spent several weeks negotiating the final elements of the proposed original and Revised

Settlement Agreements before filing the pending motion with the Court. See id.

   17.         The Court also considers the substantial risks that Plaintiffs face in prosecuting

this case through trial, including the fact that Defendant vigorously denies the allegations, that

they may not have succeeded in maintaining a class or collective through trial, and that trial

would involve significant risks for Plaintiffs as to liability, damages, and recoverability of any

potential award. See id. at 10-11. In this regard, Plaintiffs’ counsel acknowledged that, despite




                                               -7-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 8 of 11




the apparent strengths of their claims, Defendant and its counsel would zealously defend the

case and there are no guarantees against a complete or partial defense verdict. See id. at 11.

   18.         Finally, as the parties note in their Memorandum of Law, even if Plaintiffs

ultimately prevailed, without expedited approval of the settlement there is a very high

probability that Plaintiffs will receive minimal or no compensation at all. See id. at 12.

Defendant provided Plaintiffs’ counsel with financial information, which an independent

accountant assessed; and those records demonstrate that, absent settlement of this action,

workers may be left with no avenue to seek compensation for any underpayments. See id.

   19.         For all of these reasons, the Court is satisfied that, to the extent necessary for

preliminary approval, both the class and collective action settlements are fair and reasonable.

Thus, the Court finds that it is appropriate to issue Notices to the Settlement Class.


C. Appointment of Plaintiffs’ counsel as Class Counsel

   20.         The Court appoints Plaintiffs’ counsel, Gattuso & Ciotoli, PLLC, Virginia &

Ambinder, LLP, and Fitapelli & Schaffer, LLP as Class Counsel because they meet the

requirements of Federal Rule of Civil Procedure 23(g). “In deciding whether counsel is

‘adequate’ to represent the class, a court must consider ‘the work counsel has done in

identifying or investigating potential claims in the action, … counsel’s experience in handling

class actions, other complex litigation, and claims of the type asserted in the action, …

counsel’s knowledge of the applicable law, and … the resources counsel will commit to

representing the class.” Damassia v. Duane Reade, Inc., 250 F.R.D. 152, 165 (S.D.N.Y. 2008)

(quoting Fed. R. Civ. P. 23(g)). These firms are experienced in plaintiffs’-side employment law,

with decades of experience in litigating wage and hour class and collective claims. See Dkt. No.




                                                -8-
 Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 9 of 11




18-1 at 9. Furthermore, these firms have done substantial work in identifying, investigating, and

prosecuting the claims and negotiating the proposed settlement. See generally id. at 9-12.


D. Approval of the Settlement Claims Administrator

   21.         The Court appoints A.B. Data, Ltd., to whom the parties have agreed, as the

Settlement Claims Administrator and preliminarily finds that the estimated settlement

administration costs of $45,000, as set forth in Dkt. No. 23-3, are fair and reasonable.


E. Notice and deadlines

   22.         Within five (5) business days of this Order, Defendant shall provide the

Settlement Claims Administrator and Plaintiffs’ Counsel with a list, in electronic form, of all

members of the New York Class and FLSA Collective including the following information:

name, last known address, email addresses, last known phone number(s), social security

number, dates of employment, hours worked each week, and locations worked as that

information exists on file with Defendant and as set out in Section 3.3 of the Revised Settlement

Agreement.

         23.   Within five (5) business days of receiving the list described in Section 3.3 of the

Revised Settlement agreement, the Settlement Claims Administrator shall issue each member of

the New York Class and FLSA Collective a Notice and Claims Form.

         24.   Class members will have forty-five (45) days from issuance of the Notice and

Claims Form to submit a Claim Form, Opt-Out, or Object to the settlement.

         25.   The date of the Final Fairness Hearing, to be documented on the Notice and

Claims Form is September 18, 2020, at 10:00 a.m. at the James Hanley U.S. Courthouse &

Federal Building, 100 South Clinton Street, Syracuse, New York.


                                               -9-
Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 10 of 11




       26.     Following the Final Fairness Hearing, the Court may issue a final approval of the

Revised Settlement Agreement, which would address the fairness and reasonableness of the

Named Plaintiffs’ service awards, attorneys’ fees, costs, and expenses, and settlement claims

administration costs.

       27.     Within five (5) business days of the Final Effective Date, as defined in Section

2.15 of the Revised Settlement Agreement, the beneficiary of Defendant’s Letter of Credit, as

described in Section 2.34 of the Revised Settlement Agreement, shall present the Letter of

Credit in the amount of $750,000 to the bank for funding of the Qualified Settlement Fund.

       28.     Within ten (10) business days of the Final Effective Date, as defined in Section

2.15 of the Revised Settlement Agreement, the Settlement Claims Administrator shall distribute

the service awards, attorneys’ fees, costs and expenses, administration costs, and each final

Settlement Class member’s individual settlement payment.

       29.     Final Settlement Class members will have eighty (80) days after those payments

are distributed to cash their respective settlement checks. Settlement Class members may

request a replacement check within this period.

       30.     Any final Settlement Class member’s individual settlement payment that has not

been cashed within eighty (80) days after the post-marked date of mailing of the check shall be

void and the funds will revert to the funder of the Letter of Credit.

       31.     At that time, all interest and any remaining funds in the Qualified Settlement

Fund will also revert to the funder of the Letter of Credit.




                                               - 10 -
Case 5:19-cv-01306-FJS-ML Document 24 Filed 06/29/20 Page 11 of 11




                                       III. CONCLUSION

       After carefully considering the entire file in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiffs’ unopposed motion to preliminarily approve the proposed

settlement as articulated in the Revised Settlement Agreement, see Dkt. No. 23, is GRANTED;

and the Court further

       ORDERS that the Final Fairness Hearing will be held on September 18, 2020, at 10:00

a.m. at the James Hanley U.S. Courthouse & Federal Building, 100 South Clinton Street,

Syracuse, New York; and the Court further

       ORDERS that, no later than fourteen (14) days prior to the Final Fairness Hearing,

Plaintiffs shall prepare and file a Motion for Final Approval of the Settlement, together with a

motion seeking the payment of attorneys’ fees and costs, settlement claims administration costs,

and the service awards; and any objection thereto shall be filed no later than seven (7) days

prior to the Final Fairness Hearing.


IT IS SO ORDERED.


Dated: June 29, 2020
       Syracuse, New York




                                              - 11 -
